Exhibit 10.1

LONGS DRUG STORES CORPORATION

1995 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

Longs Drug Stores Corporation (the “Company”) desiring to provide you, [name],
with a proprietary interest in the success of the Company and its subsidiaries,
and an incentive to continue to perform services as a member of the Board of
Directors of the Company, hereby grants, as of [grant date], and you hereby
accept, subject to all of the terms and conditions of this Agreement, [#]
restricted shares of the Common Stock of the Company (the “Award”). This Award
is subject to the Longs Drug Stores Corporation 1995 Long-Term Incentive Plan,
as it may be amended from time to time, which is incorporated herein by this
reference, and the following terms and conditions:

 

  A. Retention, Legending, and Delivery of Share Certificates

1. The shares subject to this Award shall be retained by the Company, or a party
selected by the Company, unless and until the shares vest in accordance with the
schedule provided herein. The period of time between the date hereof and the
date the shares become vested is referred to herein as the “Vesting Period.”
These shares will vest on [vest date].

2. All certificates representing any shares of the Company subject to the
provisions of this Agreement shall have endorsed thereon the following legend:

“The shares represented by this certificate are subject to forfeiture and the
transferability of this certificate and the shares of stock represented hereby
are subject to the terms and conditions (including restrictions against
transfer) set forth in an agreement between the Company and the registered
holder, a copy of which is on file at the principal office of the Company.”

3. Notwithstanding the above vesting date, your unvested restricted stock shall
fully vest upon a Change in Corporate Control or upon termination of service as
a Director with the Company after attaining the age of 65 (including termination
as a result of not being renominated for another term due to the age requirement
of the Company’s Corporate Governance Guidelines), or termination of service as
a Director with the Company after attaining age 55 with 10 or more years of
service as a Director.

4. You shall not be entitled to the delivery of any certificate representing
shares subject to this Award unless and until the shares vest and until you make
satisfactory arrangements to pay all applicable federal, state and other taxes
that



--------------------------------------------------------------------------------

may be owing as contemplated in Sections 5 and 6 below. The release of any
vested restricted stock to you shall be effected within ninety (90) days
following the applicable date(s) of vesting of shares pursuant to this
Agreement. The removal of the legend affixed to any vested restricted stock
distributed to you shall be effected as soon as practicable after the Vesting
Period.

5. Generally, you will realize taxable income each time restricted shares vest.
You must make arrangements to satisfy the amount of any tax obligations required
by law to be withheld with respect thereto by remitting a check in an amount to
satisfy at least the legally required minimum withholding or by instructing the
Company to sell a sufficient number of the vested shares to satisfy the required
minimum withholding amount. The shares will not be distributed to you until
satisfactory arrangements are made to pay any taxes that may be owing.

6. You have the right to make an election to be taxed on the Award in the year
the Award is made (under Section 83(b) of the Code). If you choose to make this
election, you must provide the Company with a copy of the election filed with
the Internal Revenue Service within thirty (30) days from the date of grant of
this Award. Once vested, the shares will be distributed to you promptly
following the making of satisfactory arrangements to pay any applicable federal,
state, and other taxes that may be owing.

 

  B. Dividends

1. You shall be entitled to the payment of dividends on the shares subject to
this Award once the shares have vested. No dividends shall be paid on any shares
which have been forfeited.

2. During the Vesting Period, prior to the vesting of the shares, dividends on
the shares subject to this Award, including cash dividends on stock dividends,
will be paid into an interest-bearing account. As soon as practicable after the
vesting of the shares, all accumulated dividends, together with interest
thereon, which are attributable to the shares for which the time-based
restrictions have lapsed shall be paid to you. Payment of any accumulated
dividends and interest on the shares subject to this Award is conditioned upon
your timely payment of all state, local, federal, or other taxes (if any) which
the Company shall deem necessary or appropriate to withhold.

3. In the event a stock dividend is declared upon the shares subject to this
Award, or in the event of a stock split, the number of shares then subject to
this Award shall be adjusted proportionately. The shares provided by such stock
dividend or stock split shall be subject to the Vesting Period and the
requirement for the Company, or a party selected by the Company, to hold the
shares until such shares vest and shall bear a legend indicating that they may
not be sold by you until expiration of the Vesting Period as if they were part
of the original Award.



--------------------------------------------------------------------------------

  C. Stockholder Rights

Except as provided herein, you shall have all rights of stockholders of the
class of shares subject to this Award during the Vesting Period.

 

  D. Proration and Forfeiture of Shares

If your Termination occurs during the Vesting Period for any reason other than
termination of service as a Director with the Company after attaining the age of
65 (including termination as a result of not being renominated for another term
due to the age requirement of the Company’s Corporate Governance Guidelines), or
termination of service as a Director with the Company after attaining age 55
with 10 or more years of service as a Director, the portion of the Award still
subject to time-based restrictions, together with all accumulated dividends and
interest thereon, shall be forfeited.

 

  E. Miscellaneous

1. Nothing in this Award or Agreement shall confer any right to or guarantee of
continued Service with the Company or any Subsidiary, or in any way limit the
right of the Company or stockholders to terminate your Service.

2. You may not sell, assign, transfer, pledge, exchange, hypothecate, or
otherwise dispose of any or all of the shares subject to this Award until such
shares have vested and until after the Holding Period Expiration Date. Any such
transfer or disposal shall result in the forfeiture of the Award together with
accumulated dividends and interest thereon.

3. You shall file with the Company a beneficiary designation with respect to any
distributions to be made in the event of your death. In the event no such
designation is on file, or if said beneficiary or beneficiaries do not survive
you, or if the Board is in doubt as to the appropriate beneficiary, the Board
may deliver the shares (together with any accumulated dividends and interest
thereon) to the legal representative of your estate and thereby be relieved of
all liability with respect to distributions payable on account of your death.

4. This Agreement shall be governed in accordance with the laws of the State of
California, without regard to the choice of law rules thereof.

5. The headings of this Agreement are for convenience only and are to be ignored
if inconsistent with the text.

6. This Agreement shall be binding on any successor of the Company.



--------------------------------------------------------------------------------

7. The Company and Board shall retain all rights and authority under the 1995
Long-Term Incentive Plan with respect to this Award and all definitions and
terms used in this Agreement are qualified in their entirety by reference to
said Plan. The Board’s interpretation of the 1995 Long-Term Incentive Plan or
this Award and all decisions and determinations by the Board with respect to the
1995 Long-Term Incentive Plan or this Award shall be final, binding, and
conclusive on all parties.

8. Any notice hereunder to the Company shall be addressed to it at its offices,
141 North Civic Drive, Walnut Creek, CA 94596, Attn: Corporate Secretary and any
notice hereunder to you shall be addressed to you at the address indicated in
the Company’s or Subsidiary’s personnel records, subject to the right of either
party at any time hereafter to designate in writing some other address.

9. This Agreement and the 1995 Long-Term Incentive Plan, as it may be amended
from time to time, contain the entire understanding and agreement between the
parties relating to the Award, except as otherwise referred to herein, and
supersedes any prior agreement between the parties, whether written or oral,
regarding the Award. Neither this Agreement nor any provision hereof may be
waived, discharged, or terminated, except by an agreement in writing signed by
the party against whom enforcement of any such waiver, discharge, or termination
is sought. Without your written agreement, this Agreement may not be modified,
changed, or amended to your detriment. To the extent that any one or more of the
provisions of this Agreement shall be invalid, illegal, or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
contained herein shall not in any manner be affected or impaired thereby. Terms
not defined herein shall have the meaning specified in the 1995 Long-Term
Incentive Plan.

 

LONGS DRUG STORES CORPORATION

By:

 

 

By:

 

 

 

HOLDER

By:

 

 

 

[Name]